Citation Nr: 0907400	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-25 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound in the right leg.

2.  Entitlement to service connection for residuals of a 
concussion.  

3.  Entitlement to an initial rating in excess of 20 percent 
disabling for residuals of a cold injury to the left lower 
extremity.

4.  Entitlement to an initial rating in excess of 20 percent 
disabling for residuals of a cold injury to the right lower 
extremity.

5.  Entitlement to an initial rating in excess of 30 percent 
disabling for post traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	J.S.B., Attorney at Law


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision which (i) granted 
service connection for residuals of cold injuries to 
bilateral lower extremities and evaluated them with a 10 
percent rating, respectively, (ii) granted service connection 
for PTSD and evaluated the disability with a 30 percent 
rating, (iii) denied service connection for residuals of a 
shrapnel wound of the right leg, and (iv) denied service 
connection for residuals of a concussion.  

During the pendency of the appeal, an increased evaluation 
from a 10 percent rating to a 20 percent rating was granted 
for the Veteran's respective, bilateral lower extremity 
disabilities in July 2007.  The Board notes, with respect to 
increased ratings, that with a claim for an original or 
increased rating, the Veteran will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is allowed.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.

The issues of entitlement to higher evaluation for cold 
injuries to the lower extremities and PTSD as well as 
entitlement to service connection for residuals of a 
concussion are addressed in the REMAND below.
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's sustained a shrapnel wound to the right leg 
during service. 


CONCLUSION OF LAW

Residuals of a shrapnel wound to the right leg are 
attributable to active service.  38 U.S.C.A. § 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2008).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board has determined that the 
evidence of record is sufficient to his establish entitlement 
to service connection for residuals of a shrapnel wound of 
the right leg.  Therefore, no further development with 
respect to the matters decided herein is required under 38 
U.S.C.A. §§  5103, 5103A (West 2002 and Supp. 2008) or 38 
C.F.R. § 3.159 (2008).  

Service Connection for Residuals of a Shrapnel Wound of 
the Right Leg

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In an April 2006 formal finding, the RO indicated that the 
Veteran's service treatment records and personnel file could 
not be obtained.  The record shows that the Veteran's service 
medical records were likely destroyed by the 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri.  In 
support of his assertion of an inservice injury, the Veteran 
submitted lay statements from a himself, his daughter, and a 
fellow Veteran indicating that the Veteran had participated 
in significant combat in World War II, sustained a shrapnel 
wound and was sent to a hospital in Wales to recover.  

In a May 2007 VA examination, the examiner diagnosed the 
Veteran with muscle weakness with a history of right leg 
shrapnel wound and degenerative joint disease of the right 
knee.  The Board is satisfied that the Veteran has a current 
disability.  See Hickson, supra.  

Again, the Veteran contends that he has a residual condition 
as a result of a shrapnel wound he sustained on his right 
leg.  Specifically, the Veteran reports pain and weakness to 
the area near his right knee where he sustained the shrapnel 
wound.  Again, the Veteran is competent to report his 
symptoms and experiences.  See Layno, supra.

During a May 2007 VA examination, the Veteran again reported 
symptoms of pain and weakness near the area where he suffered 
a shrapnel wound.  He also indicated the decreased ability to 
perform chores, shop, exercise, or travel.  The examiner 
reported that while there is no evidence of remaining 
shrapnel in the knee or soft tissue missing, the muscle 
groups near the wound sight were weaker than those on his 
left leg.  The examiner noted that the right leg gave the 
Veteran pain but noted that his degenerative joint disease in 
the right knee as well as the osteoarthritis of both hips 
could also contribute to the pain.  X-ray reports of the 
right knee showed moderate arthritic changes in the right 
knee, medial joint space narrowing, and soft tissue vascular 
calcification seen in the thigh and right leg.  Nevertheless, 
the examiner opined that the present medical diagnosis was at 
least as likely as not aggravated by the shrapnel injury to 
the right leg.  

The Board finds the Veteran's lay statements are credible.  
He has continually asserted that he suffered from a shrapnel 
wound near his right knee while in combat in Germany.  His 
statements are supported by post-service medical records 
which indicate continued complaints of pain and show the 
existence of a scar near his right knee which upon 
examination indicated weakness.  Further, the examiner 
indicated a possible nexus between the Veteran's current 
disability and his military service.  

As such, the Board finds that the evidence is in equipoise.  
Consequently, the benefit of the doubt rule applies and the 
claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for residuals of a shrapnel wound to the 
right leg is granted.


REMAND

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

VA has not fulfilled its duty to assist. 38 U.S.C.A. § 5103A 
(West 2002).  A May 2006 VA social and industrial survey 
examination report notes that the Veteran was in receipt of 
month benefits from the Social Security Administration (SSA).  
The records used by Social Security in granting benefits are 
not contained in the claims file.  Therefore, further 
development to secure all records from the Social Security 
Administration is required.  Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should contact the 
Social Security Administration (SSA) and 
request copies of the Veteran's records 
regarding SSA benefits, including any SSA 
administrative decision(s) (favorable or 
unfavorable), and the medical records 
upon which the decision(s) were based.

2. The RO or AMC should then readjudicate 
the issues remaining on appeal. If any of 
the benefits sought are not granted to 
the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond. 
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


